OFFICEOFTHE         A-ITORNEY      GENERALOFTEXAS
                                  AU6WN




Eon.    ci5rm-d       33. Jones, me65d6nt
T6X66  ~6iUlO10.ogi56fi1    C0116~6
LubboQk, %‘6X66




          we hare r0r aoluuml
85, 1940, uhioh w6 quoter




                             er edv56ed that one-ha3.r 04
                              r06t ch50ag0 urd 02wdr    or
                               *bile 8h6r6 will be pro-
        teotd     by @i6 peasrcit tmpadr trcnining fm1&6.~

          Although your letter xerer6 to Senate Bill 439,
A6t6 of idI6 46th L6gialature, w6 a66usn that, 6iJ%QO your
appropriation 16 found 56 ROW6 Bill &85, pSS6e6 by the
66m  LB 56lature      you laeant to rerer to th6 laG*et as*.
Upon th&l 666674&5O~I     WI) rUther 5nt6XQr6t FOtW l.dt6r 66
cautng rar a det&t5on            .at the qu66t56+4mthr       th6
trip pXOQO6Qd is irn: 6tate b65&666,       Witi   th0 ~066&@ Or
Honorable Cllrford B, Jone6, president., -6        E:



subsection 6 0r ths general rider appendeb to Eou6e all.
e55. whioh sub6mtIon r6ads 66 mllow6:
          *Trar&ing E~&~Ml606. dll peZXOIl6 MFlOyS&
     in My capadty bp the66 state eihaoationd   ialrtl-
     tUtiOlI6 tUld8&3n&36 Who tX9VOl at the eX'pM64
     Or the State, am he+e~by 1lmltetIfo the 68me
     e16OWt6 auth~r%60d       for 66qdoy666 of the 8t6te De-
     ~JWkSmXt~ Wd        the C66QtrO~62664106da    di6bUE6ing
     6rrf06r 6W.l        reuuire the 66meme$hodig orair
     p6entatIon    end r0aps.   HO trs!re15ag 6XpSnr66
     Shf511 be iMUrrOd   by 6&y 410plOy44 Or 6aJ7 or the
     66hOO16, OX O%her agene5;6 &afm~heroin, OUt6166
     or the bounda I66 or the #tat@ at TOXWB, exaept
     .torSt6ttebwiW6.6, pad upon the adw.nae.rribtcu,
     6oMfBR~ Or th6 8ohO4lt6      si#NLd Or R4gWt6 Or Did-
     X06%0X6. %‘hS ~OdaiOzl6       Of th$S AGt dth W3fem
     8868 fo txw4ling          aDO46 *hall not .amJr -tfJ th4
     h66d6 Of th6 ill6tit3     5-6 Xhht8 tn th56 A96 IlOX~




            1.The brip mW% bP)rOX th4 htQQOY8pii6hRMtOr 6%6t4
bMdii666,            QOUTIO, has refermaa to tih6t 6t6tO bWi-
              ‘W&B, of
ma66 wimh  $6 cxmunitted t;othe,pWtiWl6r   ~inr@tUtiOa by &Ioh
the psrson I6 eaploye4. ft.&m6 not 6~ift61&Qte t&d 61$em-
ployee or.66 bduaat5onarl InrtIt,utIoni66y~mM69a trip eutsI&a
Or $he etat6 Of %X66 UF     tN65rte6~3
                                     Whiah 6046 Wt OOJlQ.XRoh4
butSee #id porull or. hI6 In6tItut&oa, butwhldh b-6 oi666CW
6t6te bas5n666 eomm5tteb.'bo emtheier'aad4#6tiiMktsgm8y 6f the
etatee
                 priot to t&s aralcirrg
                                     4r u lJ.&@out6Iao     or the bwtld-
 fionorable curr0ra        B. SOnC6,   prc61405t, page 3



tution, the advanac wrltfen eonecat of the mati of Regents
 or Dlrcotors or the echoolawt   be obtaIned. This, of course,
aontczapl6tca that the Board or gcgonts dr Directors 6bal1, In
the rirst InetanaC, determine whether the purpose or the trip
la the aooozipliahmcnt ot 6td6 bueinesc oolwittcd to ths Iu-
6tItutIon which they govern, and whether It 5s ncoescary that
the trip be mud8 ror the aoeomplI6hment of such busIncs8.

           VB regret to Cdri6C that your letter doe6 not glvc
w  6uffIoIcnt lnrormatlon (~6 to the uaturc 0r the organization
whloh wl.L1mcet at ChIaagO au6 the bwlnwo    to be traneaatod
*here by alas Johtmon, to Caable u6 to paw upon the queetlon
whether oz not the Mp    has ror its purpose the hransaotlon
0r crtatc busIncs8 oomatttrd to your in6tltutton.  xt would 60~45
that the trip Inrolre% t$c dcvclopammt or a progma 56 Home
~OllWiO8 Rc6CaPOh. WC do not, however untlcrstsad the state-
y&UAt         -it really    iTMU6   fhtitiiSi66'JO&16m    16 uXp0atCd   $0
         a.   The question    or the attcnaanos or xi66 ~ohucon upon
the Institute   5s not one ta bc Uetem5ned by tie ~titutc,
but aa indlaated   abwc, by the prop2   6uthoritiC6 or. the ool-
leg6 . $,5kQwiao; the question a6 to ,wht?thera progrcunof Boz6~
$00lUdO6  RCsesrah Shotid be             In your colle8c  la 0~
rnr the 66tcxm5nation or the               of your mllcge
rather than ror the aCtCmbdiC6     0r the x'nstituts Ct chIcago.
8ilNC YOU 00 JLd Stat0         that JOW   .iMtitXZtiOn de6ire6     ", h""
Xi86 JOhnsOn t0 chiO6@          f.n the iuX%harMCe    ox U pr
gomae ~conomios ifcscarah a&opted or imder aowidcr6t OF   on for
Pdoptlon by pour college authorItIcr, Cay ~xprcerbn        the& ws
might g5rs upon  the puestion whether 6t3tC~ bu65ncsti QOnOWR-
Iug your Instltutlon 3.6 iavolrcd In .%I# trip would be predl-
MtC4d UPOXA mere SLUd6C~    IIf ~000&,e6IXC t-0 6UbBIi.tto W u
adore detailed 8tatemnt or the Xaats 5uyolyCd,. we 6hC11 be
glacl to gins you an opinion thereon.


                                                  yeurs very truly

                                             A'IZWNRY    GBWYIRAL OF   TEXAS


                                                   RIcham    W. FairOhild
ATTORNEY GEXE=,&                                                 ~6sIst&nt




                                                                              APPROVE
                                                                                OPINION
                                                                              CoMMrmE
                                                                             lwa
                                                                         c